Title: To Thomas Jefferson from David Hartley, 5 October 1785
From: Hartley, David
To: Jefferson, Thomas



My Dear Sir
London October 5 1785

I return you many thanks for the favours of yours which I received by Col. Franks. You will make me very happy by the continuance of your correspondences and the longer your letters are the better, more especially if you will not expect long letters from me in return. In my situation I must hear and be silent. My lesson is from Hamlet: You never shall—with arms encumbred thus, or thus, head shake, or by pronouncing of some doubtfull Phrase; as well, we know, or we could an if we would &c. But I can most sincerely sum up all that I have or ever can have to say; viz. That I ever have and ever will, to the utmost of my power, endeavour to promote political and commercial amity between our two Countries. I do not think myself so unreasonable, as the proposition in itself might give out in desiring to be the recipient of all informations and sentiments respecting the state of our two Countries, without making return in kind. I am very covetous to fill my budget with all possible information, for chances of being enabled  at any time hereafter to promote some substantial good between your country and mine, an occasion which I should at any time most ardently seize, if ever such a lot should fall to my share. I must keep my thoughts to myself, unless I were to be called upon. This discretion constitutes all the difference of acting in season or out of season, which in cases of importance is most important.—Verbum sapienti.
I have always understood the law of Consuls to be as you express it, and I take for granted when Mr. Temple declares his Commission in America, that Congress will give him the reasons of their proceedings, whatever they may be. That would contribute to a conciliatory understanding between us. As to the English newspapers you must not lay much stress upon them. Every one writes and prints what he thinks proper, and whatever may suit either his passion or his interest. There are many persons who are now tacitly reproached, with their former dispositions towards America, during the war. Some allowance of temper should be made. An English proverb says Losers have a right to complain. After a storm the waves will continue to roll for some time. I do not doubt but time will abate regrets, and restore Amity between our Countries.—I have received a letter from Mr. Jay and have put Mr. Upton’s affair into a good train. Pray remember me whenever you write to Mr. Adams or have any safe opportunity. My best wishes for health and happiness attend yourself and family. Pray give my best compliments to Mr. Humphreys. I am Dr. Sir with very sincere respect Yours &c.,

D Hartley

